DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications should be updated in the response to this office action.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 are vague and indefinite, since it is unclear if the phrase “minor porosity” refers to the size of the pores, average size, or refers to total porosity, i.e., less porosity of the web and thus the metes and bounds of patent protection desired cannot be ascertained. For the purpose of this office action the phrase would interpreted as “less porosity,” i.e., more dense
In claim 7, the phrase “spraying the aqueous residue with…” lacks of sufficient antecedent basis, because the independent claim does not recite that the aqueous residue is sprayed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,015,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlap. Note that the claims of the current application overlap the scope of the US patent and the Patent can be used to reject the claims of the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elonen et al., (hereafter Elonen), US Patent Application Publication No.  2003/0192661 A1.
	With regard to claims 1, 2 and 12, Elonen teaches a process of making anon-woven sheet of natural and/or manmade fibers including the steps of; a) providing a foam suspension of fibers, water and air i.e., a three phase suspension (abstract), the air content of the foam is between 25 to 75% by volume (table on page 5); b) depositing the suspension onto a moving wire to form a fibrous web/mat; c) removing aqueous residue from the suspension through the wire; d) degassing some of the residue using depressurized head space to air content below 20%, i.e., very little air (¶-0031]), i.e., a vacuum; see abstract, figure 1, ¶-[0006]-[0009], table on page 5 and ¶-[0031]. Elonen teaches the use of one separation tank; see ¶-[0031], which reads on the claim since it includes one, but using multiple separation tanks and/or degassing the whole whitewater is within the levels of ordinary skill in the art. Note that there are numerous degassing pumps to degas the residue to and from the wire pit; e.g., degassing pumps 17 and 25 in figure 1 and thus degassing the residue going from the wire pit to the headbox, i.e., the recirculation, using other forms of degassing, e.g., de-aeration/degassing boxes as claimed would have been obvious to one of ordinary skill in the art since it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). 
	Regarding to claim 3, Elonen teaches the use of multiple suction boxes along the movement of the wire; see ¶-[0026].
	With regard to claims 4 and 16, repeating or adding intermediate steps in the papermaking process is common in the art and considered obvious, absent a showing of unexpected results.
	Regarding to claim 5, Elonen teaches the washing of the formed web to remove the surfactant; see ¶-[0026].
	Regarding to claims 6-7, while Elonen does not explicitly teach the reuse of the flushed water in other parts of the system, however, recycling is a common operation in papermaking and thus considered obvious absent a showing of unexpected results.
	With regard to claims 8 and 15, the hydroentangling of non-woven webs by transferring the web to another fabric/wire/sieve of lower porosity is well-known in the art1 and therefore, hydroentangling the web formed by the process taught by Elonen would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such web is hydroentagled as claimed.
	Regarding to claim 9, Elonen teaches that the amount of surfactant can be optimized to desired ranges depending upon the characteristic of the web to be formed; see ¶-[0016], therefore, using the amount of surfactant as claimed would have been obvious to one of ordinary skill in the art as a simple optimization process. Note that it has been held “[T]he discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Aller, 42 CCPA 824, 220 F.2d 454, 105 USPQ 233 (1995). Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
	With regard to claim 10, Elonen teaches that any surfactant, such as the ones of US Patent No. 3,716,449 and 3,871,952 can be used; see ¶-[0016] and the patents teach non-ionic surfactants as preferred the preferred ones; see paragraph bridging columns 3 and 4 of the US Patent No. 3,716,449 and column 3, lines 51-63 of the US Patent No. 3,871,952.
	Regarding to claims 11 and 14, Elonen teaches the use of cellulosic fibers and synthetic fibers, i.e., filaments, which have length within the claimed range; see ¶-[0016], [0027], but the amount of each is not explicitly recited, but Elonen discloses that the amount and type is not critical, see ¶-[0016] and therefore, the proportion of the fibers can be optimized depending upon the properties of the web to be produced.
	With regard to claim 13, table 1 on page 5, teaches that the rate of suspension deposited on the wire is 40, 000 L/min and on ¶-[0008] and [0033] Elonen teaches that the width of the wire is from 2.1 to 10 meters, which then the rate per width of wire is between 4,000 to 19,048 l/min per m of width, which falls within the claimed range.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elonen et al., (hereafter Elonen), US Patent Application Publication No.  2003/0192661 A1, cited above, in view of any of Westland et al. (hereafter Westland), US Patent Application Publication No. 2005/0278912 A1 and  Gustafsson et al., (hereafter Gustafsson), US Patent Application Publication No. 2010/0075120 A1, just to cite a couple.
	With regard to claim17, Elonen invention has been discussed above. Elonen however, does not teach the use of a polymer web upstream the wire/sieve. However, both Westland and Gustafsson teach such feature to produce a laminate with improved properties of a web that is going to be hydroentagled; see abstract, figure 1 and ¶-[0025]-[0026] of Gustafsson and Westland, figure 2, ¶- [0012] and [0016]-[0021]. Therefore, using a polymer web in the process of Elonen to form a laminate with improved properties, i.e., more efficient and more abrasion resistant and less sensitive to piling, would have been obvious to one of ordinary skill in the art.
	Regarding to claims 18, Gustafsson teaches that the laminated web should contain between 10 to 50% of filaments, which falls within the claimed range.
	Regarding to claims 19-20, both Gustafsson and Westland teach polymer webs of the same type as claimed; see for example ¶-[0040] of Gustafsson and ¶-[0021] of Westland.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Non-Woven Sheets”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 See for-example US Patent No. 5,853,538 to Reiner, which teaches that the hydroentangling can be done in the same wire in which the web is formed or a different wire; see column 5, lines 19-28, and also teaches that the hydroentangling of the web can be done as taught by CA Patent 841938; see column 5, lines 10-12, which teaches the making of a web in a wire and then transferring the web to another section with wires of lower porosity, i.e., denser.